Citation Nr: 1302057	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  09-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to March 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which found that new and material evidence had not been received to reopen a claim for service connection for a right knee disability.

The claim was previously denied by the RO in June 1976 and was again in August 2006.  Generally, where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As explained below, new and material evidence was received within the appeal period after both decisions.  Such evidence prevented the decisions from becoming final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  A June 1976 rating decision denied entitlement to service connection for a right knee disability.

2.  New and material evidence was received within one year of the June 1976 decision; therefore, it was not final.

3.  An August 2006 rating decision denied entitlement to service connection for a right knee disability based on the lack of new and material evidence. 

4.  New and material evidence was received within one year of the August 2006 rating decision.  

5.  A current right knee disability, osteoarthritis, was demonstrated to a compensable degree within one year of service.  


CONCLUSIONS OF LAW

1.  The June 1976 rating decision that denied the claim for service connection for a right knee disability did not become final.  38 U.S.C.A. § 38 U.S.C.A. §§ 7104(b), 7105 (b)-(c) (West 2002); 38 C.F.R. § 3.156(b) (formerly 38 C.F.R. § 3.156(a)) (2012).

2.  The June 1976 rating decision that denied the claim for service connection for a right knee disability did not become final.  38 U.S.C.A. § 38 U.S.C.A. §§ 7104(b), 7105 (b)-(c) (West 2002); 38 C.F.R. § 3.156(b) (formerly 38 C.F.R. § 3.156(a)) (2012).

3.  The criteria for service connection for a right knee disability have been demonstrated.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the Board's favorable opinion, further assistance is unnecessary to aid the Veteran in substantiating the claim for service connection for allergic rhinitis.  Wensch v. Principi, 15 Vet App 362 (2001) (the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  

June 1976 Rating Decision

In June 1976, as at the present time, absent the filing of a notice of disagreement within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002) (formerly 38 C.F.R. §§ 3008, 4005).

However, if new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (formerly 38 C.F.R. § 3.156(a)).  

The RO denied entitlement to service connection for a right knee disability in June 1976, on the basis that his right knee condition was a congenital or developmental defect.  The Veteran did not submit a notice of disagreement within one year.  However, in June 1976, VA received notice of the Veteran's May 1976 hospital admission for treatment of right knee osteoarthritis.  Records of this treatment were never requested or obtained.

At the time, there was no regulatory definition of the term "new and material."  It would seem; however, that inasmuch as the denial was based on the absence of an acquired disability, and the new evidence showed a chronic disease within one year of service, it was new and material.  Therefore, the June 1976 decision on the claim did not become final.  The claim remained pending until readjudicated.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

August 2006 Rating Decision

In August 2006, the RO found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a right knee disability.  However, as explained above, the June 1976 rating decision was not final.  Therefore, the claim should have been considered on the merits in August 2006.  In any event, the August 2006 rating decision did not consider the May 1976 report of hospitalization.  It did not explain the basis for finding that the evidence was not new and material, but it must be deemed to have found that there was not evidence relating to the basis for the prior denial, namely, that there was no showing of an acquired right knee disability.  See 38 C.F.R. § 156(a) (2012).

The evidence received within the year after the August 2006 rating decision include VA outpatient treatment records dated April 2007 in which the Veteran complained of right knee pain since service and had undergone an arthroscopy in 1981 and an X-ray was ordered. 

This evidence pertains to the basis of the prior denial, the absence of an acquired right knee disability, and together with the other evidence raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Inasmuch as new and material evidence was received within the appeal period after the 2006 decision, that decision did not become final until readjudicated.  Bond.  The readjudication did not occur until rating decision on appeal.

Merits

Although the Board is reaching the merits of the claim and the RO considered only the question of reopening on the basis of new and material evidence.  The Veteran is not prejudiced because the decision is fully favorable.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1130 (West 2002); 38 C.F.R. § 3.303(a) (2012). 

When a chronic disease, such as arthritis, is shown to a compensable degree within the presumptive period (in this case one year) after service; service connection will be presumed.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a); see Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  

As the RO indicated in its 1976 decision, the service treatment records reflect opinions that the right knee disability identified in service was a congenital or developmental defect that had pre-existed service.  A history of right knee injury and treatment was noted when the Veteran entered active service, but the report of examination for service entrance shows that the knee was found to be normal.  Because no knee disability was identified on the examination when the Veteran was accepted for service; he was presumed to have been in sound condition.  38 U.S.C.A. § 1111, 1137 (West 2002).  An April 1975, X ray was interpreted as showing only very slight sharpening of the lateral tibial condyle.  The initial in-service complaints referable to the right knee were reported in September 1975.  He was reportedly asymptomatic prior to that time.  Arthritis was initially identified on an X-ray examination in October 1975, following an in-service.  This record does not provide clear and unmistakable evidence that the arthritis; even if it could be deemed pre-existing was not aggravated.  Hence, the presumption of soundness is not rebutted.  See 38 C.F.R. § 3.304 (2012). 

The report of the May 1975, VA hospitalization shows that the Veteran was found to have right knee arthritis on X-ray.  The record shows that there was evidence of pain.  This record serves to show that presence of a chronic disease in-service as well as to a compensable degree within one year of service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  Recent VA treatment records continue to reflect findings of arthritis.  

Accordingly, the Board finds that the evidence is in favor of the grant of service connection for a right knee disability, osteoarthritis.


ORDER

Service connection for a right knee disability, osteoarthritis, is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


